Title: To Thomas Jefferson from William Short, 14 May 1784
From: Short, William
To: Jefferson, Thomas



Dear Sir
Richd. May 14th. 1784

The Arrival of the Post on Thursday brought me yours of the 7th. Mr. Adams of this City, being to depart that Evening for Philadelphia by Water, I wrote to you by him. And now I write you more fully by the Post. With Respect to myself I can only say my Determination is, what it has long been, to accompany you in any Capacity whatsoever. I have for some Time been endeavouring so to have adjusted the Affairs of my Father’s Estate as to have removed every Doubt which that could possibly suggest, but finding from the languid Administration of Justice at present, that it will for some Time be impossible to effect it, I resolve to abandon the Hopes for the Moment. That being removed the only obstacle left is to provide some Funds for my Support whilst in Europe. As yet not knowing what is to be expected from Congress, or whether any Thing is, it seems an essential to make some Provision for contingent Charges. I am at a Loss as yet although I have been devising Ways and Means for some Time. The most plausible Plan which occurs is to get Mr. Ross to draw in my Favor for such Sums as I may require not exceeding a given Sum. I can deposit in his Hands at present one or two hundred Pounds, and the rest I must take up at Interest, if I can procure it. He is and has been expected hourly in Town. On his Arrival I shall confer with him, if I do not before with some other. There is here a Mr. Alexander whom I believe I mentioned to you before. I could get Bills of his as he draws very largely, for Money here. But being a Stranger I could not propose to him to draw for more than the Money actually paid him would amount to. Your Letter of the 7th. arrived here on the 13th. I inferred from it that you would not be able to wait longer for me in Philadelphia than the 25th. This left me but twelve Days to send an Express to Albemarle to get Jame down here and to reach Philadelphia. I found at once it would be impracticable to accomplish this Business in so short a Time, and consequently determined to arrange my Affairs here with such Liesure, as would enable me to do it to my Satisfaction, and as it was deemed impossible  to overtake you by the 25th. if you sailed then, to follow you by Way of the Packet at New York, or some other Chanel. If however I find by the Letters which will arrive here on next Thursday, that you will not sail so early as you first intended, and that there will be a Certainty of overtaking, it is my Determination to commit my Affairs in their present State to some Friends here and to follow you sur le Champ. My reasoning on the Subject was this. If I leave my Business unfinished and arrive at Philadelphia the Day after Mr. Jefferson has sailed, I have all the Inconveniences which the Disappointment in both Instances can inflict. If I cannot go in the same Vessel with him, it is immaterial whether I go the Day after, or two or three Weeks, and this later Time will give me a more probable Opportunity of adjusting Matters to my Wish. I would sacrifice this Adjustment in the greatest Degree to the Certainty of going in the same Vessel with you. But the Uncertainty of overtaking you is what retards my Departure.
Mr. Alexander who is the particular Friend of Dr. Franklin, and seems perfectly acquainted with all the Minutiae of relative Situations at Paris and with the Light in which every one will be received in every Station would have frightened me if I had not been unalterably fixed in my own Mind. I have had several Conversations with him since Yesterday, on these Subjects. When in Paris says he, whatever be Mr. Jefferson’s Intimacy with, or Friendship for you, you will be considered by others, only as his private Secretary, or in other Words, one of the higher Order of his Domestics. If you were in Paris either as a private Man, or with Mr. Jefferson only as his Friend independent of his Commission, his Countenance, and the Recommendations of Men of Distinction would introduce you into Circles the most agreeable, and on Terms the most desirable in the World. You would then be received as Mr. Short, otherwise you will be received as a Minister’s Domestic. Upon the whole he added, if I had the Liberty of advising you it should be by all Means to go, but to go without the Office of private Secretary. I replied that my Design in going was to get what Improvement was to be obtained in the Diplomatic Line, that this could not be done so effectually by any Means as by having some Connexion with the Business of the Commission in however subordinate a Point of View. When he found me determined to go, and in that Character, He ended with saying—Well, you will find you will have much to struggle against, many Mortifications to those Opinions which your present Situation must inevitably have made you form, many Instances in which your Sensibility will be affected and perhaps  piqued. The only Remedy will be to get Congress to take some Notice of you by some Means or other. If it is the charging you with any Business however trifling, so that it appears you are known to Congress, even without any Money being annexed to it, If it be any Thing, of any Description which can be a Kind of Coup d’Eclat, it will do. These says he are foolish Things in the Eye of Philosophy, but you will find they are of Consequence with the World at Paris. If Congress would give you some Appointment to take Place on a Contingency which can never happen, or if it were with a Determination to revoke it should that Contingency happen, still it would do. And here he proposed an Appointment to me at which I blushed when he mentioned it, at which I blush when I recollect it, and which even the Extremity of my Vanity will not allow me to mention again. I told him I know nothing of all these Things, but was resolved to make the Experiment at least, of the Trip without them.
The Moment I recieved your Letter, I looked out for an Express to send to Albemarle. Whilst in this Search I was informed Jame was in Town with a Mr. Martin whom he accompanied as a riding Valet. I sent immediately to his Lodgings and was told he had set out that Morning to some Place and would return probably in a Day or two. To-day he returned. To-morrow Jame goes off on his Way to Albemarle. Should I not overtake you, I think it will be the best to go in the Packet. I am told unless I get some Recommendation to the Captain, the Trip will probably not be so agreeable as I could wish. I beleive the Packet is a French one. I will be much obliged to you therefore to let me know what is the proper Mode of arranging these Matters. I will pass through Annapolis and Philadelphia on my Way to New York, if I go that Way.
I inclose you a Letter from your worthy Friend Mr. Madison. I beg you my dear Sir, in Case I should not overtake you, to write me fully—When you sail? in what Vessel? and from what Port? What Port you are destined to? Where I shall join you? Where your Residence will be? Whether Paris, London, the Hague? What will be my best Route from hence? Whether the New York Packet or what? &c. &c. &c.
I wish you all the Prosperity to which you are so greatly entitled and beg you to be persuaded that I am with the greatest Truth Your sincerest Friend &c.,

W Short

